DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As currently amended, the independent claims each include the language “movement of the second portion unlocks the third portion to allow movement of the third portion.”  As described in paragraph 0083 in the present specification, the “locator assembly block 280 is depressed distally, as shown in FIG. 4, thereby transitioning locator assembly 200 to the expanded state, as shown in FIG. 3C, 
However, also according to the present specification, the locator block assembly, or the second portion, applies a force which allow the locator assembly, or the structure to aid with locating the opening, to transition to the expanded state (for example, paragraph 0052).  This contradicts claims 5, 6, 12, 13 and 20, wherein it is currently claimed that the third portion is configured to deploy a structure transverse to the opening to aid with locating the opening.  The triggering system, or the third portion, provides elements intended to deliver the closure element (for example, paragraph 0074).  This contradicts claims 7 and 8, wherein it is currently claimed that the second portion is configured to advance a closure component for deployment.  The second and third portions are configured to move toward the first portion, wherein the third portion terminates substantially at the first portion (figure 4, trigger 405 substantially terminates at the first portion 391).  This contradicts claim 8, which discloses the movement of the second portion terminating substantially at the first portion.  A slot extending from the proximal region towards the distal region, the slot being configured to accommodate the third portion, the triggering system (carrier block 410 and trigger extension 405 extend through slot in housing, paragraph 0075).  This contradicts claim 14, which discloses a slot extending from the proximal region to the distal region, the slot being configured to accommodate the second portion.  Therefore, there is insufficient support in the specification for the second and third portions as currently amended, as they appear to be directed at multiple components of the device as claimed.
Claims 9-11 and 15-19 are rejected as being dependent upon independent claims 8 or 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Palermo et al. US 20040153123.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Regarding claim 1, Palermo et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (handle 391), a second portion (locator assembly block 280), a third portion 400/405, and a fourth portion (handle 492), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (figure 12); and a distal portion 200 extending from the proximal housing portion, wherein, at least the second portion and the third portion are configured to move toward the first portion wherein movement of the second portion unlocks the third portion to allow movement of the third portion (paragraph 0158-0159, locator assembly block is depressed distally 
	Regarding claim 2, Palermo et al. discloses the distal portion extending from a recess of the proximal housing portion (figure 8D, extended through the center lumen or recess to the distal end).
	Regarding claim 3, Palermo et al. discloses the fourth portion being tapered (figure 11A, handle 392 with tapered finger grip). 
	Regarding claim 4, Palermo et al. discloses at least one of the first portion, the second portion, the third portion, and the fourth portion comprises a finger receiving recess (at least handle 291, figure 11A).
	Regarding claims 5 and 6, Palermo et al. discloses the second portion is configured to deploy a structure to aid with locating the opening, or a member transverse to the opening (for example, figure 8F with opening 610, or paragraph 71, end of locator structure has expansion elements 230, figure 10B that open transverse to the opening, locator assembly is activated by depressing the second portion 280).  Examiner notes that to be consistent with the specification of the present application, it is being interpreted that the second portion is configured to deploy a structure or member, although as presently claimed it is the third portion being configured to deploy.
	Regarding claim 7, Palermo et al. discloses the third portion being configured to advance a closure component for deployment (triggering system 400 advances with the closure component 500, paragraph 0097). Examiner notes that to be consistent with the specification of the present application, it is being interpreted that the third portion is configured to deploy a structure or member, although as presently claimed it is the second portion being configured to deploy.
	Regarding claim 8, Palermo et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (handle 391), a second portion (locator assembly block 280), a third portion 400/405, and a fourth portion (handle 492), the first portion and 
	Regarding claim 9, Palermo et al. the distal portion comprises a tapered distal end (may be a rounded tip 220 which is therefore a tapered end, figure 8F).
	Regarding claim 10, Palermo et al. discloses the fourth portion being tapered (handle 392, figure 13A), the fourth portion being proximal a distal end of the third portion (figure 13A, when portion 400 is advanced distally).
	Regarding claim 11, Palermo et al. discloses the second portion comprising a finger receiving surface (figure 13A, finger depresses the plunger).
Regarding claims 12 and 13, Palermo et al. discloses the second portion is configured to deploy a structure to aid with locating the opening, or a member transverse to the opening (for example, figure 8F with opening 610, or paragraph 71, end of locator structure has expansion elements 230, figure 10B that open transverse to the opening, locator assembly is activated by depressing the second portion 280).  Examiner notes that to be consistent with the specification of the present application, it is being interpreted that the second portion is configured to deploy a structure or member, although as presently claimed it is the third portion being configured to deploy.

Regarding claim 15, Palermo et al. discloses the elongated distal portion extending from a recess of the proximal housing portion (figure 8D, extended through the center lumen or recess to the distal end).
Regarding claim 16, Palermo et al. discloses a through- hole in one of the first portion, second portion, third portions and the fourth portions (figure 12, handle 391 of the first portion).
Regarding claim 17, Palermo et al. discloses the first portion and the second portion having complimentary orientations (figure 13A, trigger 405 with handle 391).

Regarding claim 19, Palermo et al. discloses the elongated distal portion is configured to cooperate with a sheath (for example, sheath 640, figure 8D or introducer sheath 700).
Regarding claim 20, Palermo et al. discloses the second portion is configured to deploy a member transverse to the opening (for example, figure 8F with opening 610, or paragraph 71, end of locator structure has expansion elements 230, figure 10B that open transverse to the opening, locator assembly is activated by depressing the second portion 280).  Examiner notes that to be consistent with the specification of the present application, it is being interpreted that the second portion is configured to deploy a structure or member, although as presently claimed it is the third portion being configured to deploy.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roe et al. 20020026208.
Regarding claim 1, Roe et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (housing portion 70), a second portion (button 72), a third portion (spring 74), and a fourth portion (opposite side of housing portion 70, see annotated figure 2 below), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (may 

    PNG
    media_image1.png
    263
    629
    media_image1.png
    Greyscale

Regarding claim 2, Roe et al. discloses the distal portion extending from a recess of the proximal housing portion (extends out of the distal end 20 of sheath or tubular member 15, figure 2).
	Regarding claim 3, Roe et al. discloses the fourth portion being tapered (tapered to a smaller diameter at the distal end at distal end of spring 74, figure 2). 
	Regarding claims 5, 6, 12 and 13, Roe et al. discloses the second portion is configured to deploy a structure to aid with locating the opening, or a member transverse to the opening (depressing the 
	Regarding claims 7, Roe et al. discloses the second portion configured to advance a closure component for deployment (can consider deploying the expandable splines 64 to be a closure component, as it is a component of the closure device, the splines being activated and expanded by depressing button 72). 
Regarding claim 8, Roe et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a first portion (housing portion 70), a second portion (button 72), a third portion (spring 74), and a fourth portion (opposite side of housing portion 70, see annotated figure 2 below), the first portion and the fourth portion extending transversely to a longitudinal axis of the proximal housing portion on opposite sides of the proximal housing portion (may be considered at least partially extending radially outward from the longitudinal axis as they wider portion of housing 70, such as the portion surrounding the distal portion of the spring 74 extends away from the central longitudinal axis forming a bend in the housing, Examiner notes the first and fourth portions do not require that they have their own individual transversely extending axis) a distal portion 60 extending from the proximal housing portion (figure 2), wherein, at least the second portion and the third portion are configured to move toward the first portion, the movement of the third portion terminating substantially at the first portion (spring 74 is moved distally within the opening of housing 70, but is only able to be depressed within the housing, the housing 70 is being considered the first and fourth portion, see annotated figure 2 above), the second portion configured to advance a closure component for deployment (can consider deploying the expandable splines 64 to be a closure component, as it is a component of the closure device, the splines being activated and expanded by depressing button 72),  

Regarding claim 9, Roe et al. discloses the distal portion comprising a tapered distal end (tapered distal tip 62, figure 4B).
Regarding clam 10, Roe et al. discloses the fourth portion being tapered, the fourth portion being proximal a distal end of the second portion (the fourth portion may alternatively considered a portion of the actuator 30 on the same side in which the actuator 44 is connected, as it can still extend transversely away from the longitudinal axis opposite side of the first portion, just at a more proximal location, see annotated figure 2 alternative below).

    PNG
    media_image2.png
    263
    709
    media_image2.png
    Greyscale

Regarding claim 11, Roe et al. discloses the second portion comprising a finger receiving surface (finger depresses surface of button 72).
Regarding claim 14, Roe et al. discloses a device for closing a tissue opening, the device comprising: a proximal housing portion comprising a distal region and a proximal region with an elongate body 15 disposed between the distal region and the proximal region (figure 2, body 15 extends the length of the device), the proximal housing portion comprising first portion, a second portion, a third portion, and a fourth portion (see annotated figure 1 above), the first portion and the fourth portion 
Regarding claim 15, Roe et al. discloses the elongated distal portion extending from a recess of the proximal housing portion (extends out of the distal end 20 of sheath or tubular member 15, figure 2).
Regarding claim 16, Roe et al. discloses a through- hole in one of the first portion, the second portion, the third portion, and the fourth portion (the button and spring are housed within the locator actuator housing 70, the proximal end of the housing 70 can be considered the through hole, as it is an open hole through at least the proximal end, to receive the button and spring when being depressed, the opening extends through to the distal end of the device in order to house actuator rod 38).

Regarding claim 18, Roe et al. discloses a locking member to lock movement of the second portion towards the first portion (paragraph 0046, may include a lock that is released with actuator assembly 30).
Regarding claim 19, Roe et al. discloses the elongated distal portion is configured to cooperate with a sheath (sheath 12).
Regarding claim 20, Roe et al. discloses the second portion is configured to deploy a member transverse to the opening (depressing the button 72 activates the locator with expandable splines 64 which may be placed with the opening, figure 2 shows expanded splines).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roe et al. 20020026208 in view of Belef et al. 20020193808.
Regarding claim 4, Roe et al. discloses the device essentially as claimed as discussed above, but does not disclose at least one of the first portion, the second portion, the third portion, and the fourth portion comprising a finger receiving recess. 
Belef et al. teaches a similar device for closing a tissue opening, the device comprising a proximal housing having a first and fourth portion extending transversely from the housing and a second 

    PNG
    media_image3.png
    463
    538
    media_image3.png
    Greyscale
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Roe et al. with a housing shape having at least one of the portions comprising a finger receiving recess, as the use of finger recesses may improve the device with a known technique that would have been predictable to one having ordinary skill in the art, such as more easily holding or grasping the device housing during a procedure. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771